Per Curiam. The procedural background in this matter is set forth in our per curiam opinion delivered on December 11, 1997. Muhammad v. State, 330 Ark. 759, 957 S.W.2d 692 (1997). Attorney Gregory Bryant, counsel for petitioner Altricia Muhammad, was ordered to appear before this court on January 8, 1998, to show cause why he should not be held in contempt for his failure to file Ms. Muhammad’s brief in a timely manner. At his request, Mr. Bryant appeared on December 18, 1997, entered a plea of guilty to the contempt citation and accepted full responsibility for failing to file Ms. Muhammad’s brief.  Based on the foregoing, we hold that Mr. Bryant is in contempt of court for failing to file Ms. Muhammad’s brief in a timely manner. We assess a fine of $250.00 and direct that he file a belated brief in this matter within thirty days from the date this per curiam order is entered. A copy of this order will be forwarded to the Committee on Professional Conduct. Arnold, C.J., not participating.